Per Curiam.
Judgment by default.
The only error complained of is, as to the sufficiency of the service. The writ was returned “served by reading” as to two of the defendants, and “by copy,” as to the other. If there was any defect as to the service or return, a motion should have been made in the Court below to set aside the default. Blair v. Davis, 9 Ind. R. 236.—Holsinger v. Robinson, 11 id. 439. This was not done.
J. M. Flagg, for the appellants.
A. Ellison, for the appellees.
The judgment is affirmed with 10 per cent, damages and costs.